990 So. 2d 594 (2008)
Todrick ROBERTS, a/k/a Nathan Torres, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1721.
District Court of Appeal of Florida, Third District.
August 13, 2008.
Todrick Roberts, a/k/a Natan Torres, in proper person.
Bill McCollum, Attorney General, for appellee.
Before SHEPHERD, CORTIÑAS, and SALTER, JJ.
PER CURIAM.
Affirmed. See Williams v. State, 898 So. 2d 966, 967 (Fla. 3d DCA 2005) ("Since only one qualifying felony is needed for an HVFO adjudication, it does not matter if the qualifying felony was sentenced together with, or separate from, other qualifying felonies.").